Case 4:19-cv-02273 Document 7 Filed on 06/27/19 in TXSD Page 1 of 4
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 27, 2019
                                                               David J. Bradley, Clerk
Case 4:19-cv-02273 Document 7 Filed on 06/27/19 in TXSD Page 2 of 4
Case 4:19-cv-02273 Document 7 Filed on 06/27/19 in TXSD Page 3 of 4
Case 4:19-cv-02273 Document 7 Filed on 06/27/19 in TXSD Page 4 of 4
